People v Norberto (2020 NY Slip Op 06554)





People v Norberto


2020 NY Slip Op 06554


Decided on November 12, 2020


Appellate Division, Second Department


Published by New York State Law Reporting Bureau pursuant to Judiciary Law § 431.


This opinion is uncorrected and subject to revision before publication in the Official Reports.



Decided on November 12, 2020
SUPREME COURT OF THE STATE OF NEW YORK
Appellate Division, Second Judicial Department

RUTH C. BALKIN, J.P.
CHERYL E. CHAMBERS
JEFFREY A. COHEN
FRANCESCA E. CONNOLLY
PAUL WOOTEN, JJ.


2016-05730
 (Ind. No. 15-00961)

[*1]The People of the State of New York, respondent,
vJerson Norberto, appellant.


Marshall L. Goldstein, Brewster, NY, for appellant.
Anthony A. Scarpino, Jr., District Attorney, White Plains, NY (William C. Milaccio and Jordan K. Hummel of counsel), for respondent.

DECISION & ORDER
Appeal by the defendant from a judgment of the Supreme Court, Westchester County (Robert A. Neary, J.), rendered March 9, 2016, convicting him of attempted criminal possession of a forged instrument in the first degree, upon his plea of guilty, and imposing sentence.
ORDERED that the judgment is affirmed.
The defendant's contention that he was deprived of the effective assistance of counsel based upon his attorney's failure to advise him of the immigration consequences of his plea cannot be resolved without reference to matter outside the record, and thus, a CPL 440.10 proceeding is the appropriate forum for reviewing the defendant's ineffective assistance of counsel claim in its entirety (see People v Gustavo-Cano, 149 AD3d 1100, 1101).
The defendant's remaining contention is without merit.
BALKIN, J.P., CHAMBERS, COHEN, CONNOLLY and WOOTEN, JJ., concur.
ENTER:
Aprilanne Agostino
Clerk of the Court